                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA
                                   CIVIL MINUTES—GENERAL

    Case No.      SACV 15-1192-KK                                         Date: June 14, 2019
    Title: Joshua C. 1 v. Nancy A. Berryhill, Acting Commissioner of Social Security 2



Present: The Honorable KENLY KIYA KATO, UNITED STATES MAGISTRATE JUDGE


                  DEB TAYLOR                                                Not Reported
                   Deputy Clerk                                            Court Reporter


        Attorney(s) Present for Plaintiff(s):                  Attorney(s) Present for Defendant(s):
                   None Present                                             None Present

Proceedings:         (In Chambers) Order re: Motion for Authorization of Attorney Fees Under
                     42 U.S.C. § 406(b) [Dkt. 22]


        On May 23, 2019, Plaintiff Joshua C.’s counsel, Michelle J. Shvarts of Disability Advocates
Group (“Counsel”), filed a Motion for Authorization of Attorney’s Fees Pursuant to 42 U.S.C. §
406(b) (“Motion”). See ECF Docket No. (“Dkt.”) 22. The Motion seeks attorney’s fees in the
amount of $9,230.50 for representing Joshua C. (“Plaintiff”) in federal court. Id. at 1-2. However,
Counsel failed to (1) file any proof Plaintiff was served with the Motion, and (2) provide
authentication of the exhibits attached to the Motion.

         Where counsel files a motion for fees in an action for social security benefits, counsel must
provide a statement showing she sent a copy of the motion to the claimant. 20 C.F.R. §
404.1725(a)(7); see Holder v. Astrue, No. CIV.05-3521-PHX (RCB), 2009 WL 1363538, at *3 (D.
Ariz. May 7, 2009) (“There is no question but that, when making section 406(b) applications, as
here, attorneys are required to give notice to their clients as to the existence of such application.”
(internal quotation marks omitted)). Other courts evaluating applications for attorney’s fees in the
context of social security disability benefits have, therefore, required a proof of service on the
plaintiff. See Atkins v. Astrue, No. C 10-0180 PJH, 2012 WL 5350265, at *5 (N.D. Cal. Oct. 29,
2012) (describing plaintiff’s counsel’s “failure to show that [plaintiff] received notice” of plaintiff’s

1
  Partially redacted in compliance with Federal Rule of Civil Procedure 5.2(c)(2)(B) and the
recommendation of the Committee on Court Administration and Case Management of the Judicial
Conference of the United States.
2
  The Court substitutes Nancy A. Berryhill, the current Acting Commissioner of Social Security, as
Defendant in this action. Fed. R. Civ. P. 25(d).
    Page 1 of 2                         CIVIL MINUTES—GENERAL                     Initials of Deputy Clerk __
counsel’s motion under section 406(b) as a “deficiency” and denying the motion partly for this
reason.). In addition, documents presented to the court in connection with attorney’s fee requests
typically should be authenticated. See Obadagbonyi v. Sky Recovery Servs., Ltd., No. 3:10-CV-
0226-LRH-RAM, 2010 WL 3636330, at *1 (D. Nev. Sept. 10, 2010) (denying request for attorney’s
fees in a FDCPA matter without prejudice because an “unsigned, unauthenticated, and redacted
document” was insufficient to “establish the fee rate and conditions of the contract necessary to
support an award of fees pursuant to the offer of judgment.”); see also Fed. R. Evid. 901
(establishing general requirements of authenticating or identifying an item of evidence).

         Here, Counsel failed to provide evidence she sent a copy of the Motion to Plaintiff. 20
C.F.R. § 404.1725(a)(7). While Counsel’s Motion provides “Attached as Exhibit A is a true and
correct copy of the letter sent to Plaintiff informing him of this motion. (See Exhibit A),” dkt. 22 at
2, there is no indication in Exhibit A that the letter was actually sent to Plaintiff, and as discussed
below, Counsel did not file a declaration authenticating this attachment. Therefore, the Court
cannot conclude Counsel fulfilled her obligation to provide adequate notice of the Motion to
Plaintiff.

        Additionally, Counsel attaches exhibits to the Motion which include, among others, “a true
and correct copy of the letter sent to Plaintiff informing him of this motion”; “a copy of the Notice
of Award and Confirmation of withholding”; and “the fee agreement dated July 24, 2015”. Dkt. 22
at 2-4. These attachments are not authenticated or accompanied by a declaration of Counsel.
Without a sworn declaration from Counsel, the Motion’s attachments are insufficient on their own
to support the Motion.

        Accordingly, Counsel’s Motion is DENIED without prejudice.

        IT IS SO ORDERED.




 Page 2 of 2                        CIVIL MINUTES—GENERAL                      Initials of Deputy Clerk __
